Citation Nr: 1710928	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-42 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for asbestosis.

2.  Entitlement to an effective date prior to December 31, 2008, for the award of service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to an initial rating in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to June 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 30 percent, effective from December 31, 2008, and denied a petition to reopen a service connection claim for asbestosis.  

Regarding the petition to reopen the claim of service connection for asbestosis, although the RO reopened the claim when it decided the underlying issue on the merits in the August 2010 statement of the case, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The issue seeking an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final September 2006 rating decision denied service connection for asbestosis that was originally denied by a January 2004 rating decision. 

2.  Evidence received since the September 2006 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for asbestosis. 

3.  A final September 2006 rating decision denied the Veteran's initial claim of service connection for PTSD.

4.  After the September 2006 rating decision, the first communication that can be construed as a petition to reopen the claim of service connection for PTSD was received by VA on December 31, 2008. 


CONCLUSIONS OF LAW

1.  The September 2006 rating recision that declined to reopen a claim for service connection for asbestosis is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has not been received sufficient to reopen the claim of service connection for asbestosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(c) (2016).

3.  An effective date prior to December 31, 2008, for the award of service connection for PTSD, is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  

With respect to notice, regarding the petition to reopen the claim of service connection for asbestosis, VA is no longer required to provide case-specific "Kent notice" in claims to reopen.  VA Office of General Counsel Precedent Opinion 6-2014 (Nov. 21, 2014) concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent v. Nicholson, 20 Vet. App. 1 (2006), is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a petition to reopen.  VA must still provide generic notice that explains the requirements for reopening these claims.  Compare Kent v. Nicholson, 20 Vet. App. 1 (2006), with VAOPGCPREC 6-2014.  Here, a February 2009 letter from VA satisfied VA's notice requirements in this regard.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; see Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the claim seeking an earlier effective date for the award of service connection for PTSD, because the May 2009 decision on appeal granted service connection for PTSD and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  An August 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an earlier effective date, and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran and his representative have had ample opportunity to respond and supplement the record.  Neither has alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal has also been identified and obtained, to the extent possible.  The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  For the petition to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  

Determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  The Veteran and his representative have not identified any outstanding relevant evidence.

Accordingly, VA has satisfied its duty to assist and appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 
38 C.F.R. § 3.156(a), and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Asbestosis

A January 2004 rating decision denied the Veteran service connection for asbestosis, based essentially on a finding that, such disability was not shown to be related to the Veteran's service.  He was informed of that decision in February 2004 and of his appellate rights.  Within a year of notification of the decision, in January 2005, he submitted additional evidence.  A September 2006 rating decision continued to deny service connection for asbestosis.  The Veteran was notified of the decision and of his appellate rights.  The Veteran did not appeal the September 2006 decision, nor did he submit any new and material evidence within a year following the decision; thus, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302, 20.1103.

Evidence in the record at the time of the September 2006 decision included STRs that are silent regarding complaints, diagnosis, and treatment of asbestosis in service.  The Veteran's DD Form 214 reflected that his military occupational specialty was auto mechanic.
Medical evidence from the Maritime Asbestosis Legal Clinic dated in April 1995 and November 1996 shows a diagnosis of asbestosis based on roentgenographic interpretive report of chest films with findings of interstitial fibrosis in the bases of both lungs.  The evidence also notes that the Veteran's exposure was due to loose asbestos fibers during his seaman's seafaring employment for twenty-seven years as a crewmember aboard merchant ships with duties on deck and in the engine department.  

In a July 2003 statement, the Veteran reported that he was exposed to asbestos during his service as a mechanic working with brake linings and other parts and products that contained asbestos.

On VA September 2003 VA examination, the Veteran reported that he was a chief engineer for the Merchant Marines from 1970 to 1996.  Evidence was noted that the Veteran was employed as a tug boat engineer with a history of Aspergillus asbestosis after his military service.  November 2003 pulmonary function test and VA chest X-rays noted no evidence of asbestosis, but they did note chronic obstructive pulmonary disease (COPD).

Evidence received since the September 2006 rating decision includes additional lay statements regarding the Veteran's service in Vietnam and updated VA treatment records from October 2008 that note minimal fibrosis in both lungs but no evidence of acute pulmonary disease.  The RO sent a letter to the Veteran dated in February 2009 requesting additional information regarding his asbestosis claim; he did not respond.  

In his June 2009 notice of disagreement and October 2010 VA Form 9, Substantive Appeal, the Veteran reported that he was exposed to asbestos during his time in service working as a mechanic where asbestos was used in transmissions, clutches and brakes.  In his VA Form 9 he reported that he received benefits from an asbestosis class action settlement.  

In November 2010, Social Security Administration (SSA) records were received and included treatment records from 1992 to 1998.  These records noted a left mid-lung linear fibrosis in August 1997, a diagnosis of chronic obstructive pulmonary disease (COPD), and a history of asbestosis reported by the Veteran.  

Although such evidence is new in the sense that it was not previously in the record, to warrant reopening the previously denied claim, it must also be material.  It must relate to the previously unestablished fact (i.e., that there is a nexus between the asbestosis and the Veteran's service).  The only new evidence that bears on that question is cumulative and does not support the Veteran's claim.  Consequently, the additional evidence is not new evidence that relates to a previously unestablished element needed to substantiate the underlying claim of service connection, and does not raise a reasonable possibility of substantiating such claim.  Accordingly, it is not new and material and the claim of service connection for asbestosis may not be reopened.

Earlier effective date-service connection for PTSD

Except as otherwise provided, the effective date of an evaluation and award of service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155.

The Veteran has essentially alleged that he is entitled to an effective date for the award of service connection for PTSD back to the date of his discharge from service in June 1970.
The Veteran's first claim seeking service connection for PTSD was received on January 7, 2005.  He was denied service connection for PTSD in a rating decision dated in September 2006.  He did not appeal the decision and did not submit any pertinent evidence within one year of the decision.  38 C.F.R. §§ 3.156(b), 20.302; see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Thus, the decision became final.  38 C.F.R. §§ 3.160(d), 20.1103.  As a result, the decision is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7105.  The Veteran has not alleged that there is CUE in this prior final decision.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Thus, the decision is a legal bar to an effective date prior to the date of the decision.  Therefore, the Veteran is not entitled to an effective date of the date of his discharge in June 1970, or of any date prior to September 2006.

A petition to reopen the Veteran's claim for PTSD was received on December 31, 2008.  The record does not reflect, and neither the Veteran nor his representative has alleged, that he submitted a petition to reopen the claim between the date of the September 2006 rating decision and December 31, 2008.

As the Veteran's petition to reopen the claim of service connection for PTSD was received on December 31, 2008, the earliest effective date possible for the award of service connection under governing law and regulations is the December 31, 2008 date assigned to each award.  The law is clearly dispositive in this matter.  Accordingly, the appeal in the matter must be denied  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The petition to reopen the claim for service connection for asbestosis is denied.

Entitlement to an effective date prior to December 31, 2008, for the award of service connection for PTSD is denied.


REMAND

Regarding the rating for PTSD, the Veteran indicated in his October 2010 Form 9 that his symptoms were greater than his current evaluation, and he should be rated at 50 or 70 percent.  Since the last VA examination for PTSD was conducted in May 2009 and the Veteran has since alleged that his symptoms are of a greater severity, a new VA examination to assess the current severity of the PTSD should be ordered.  38 C.F.R. § 3.159(c)(4)(i).

Also, a February 2011 VA Form 21-0820, Report of General Information reflects that the Veteran telephoned the RO and indicated that he had additional medical evidence to submit.  Those records were not received.  That additional evidence may be pertinent to the Veteran's claim for a higher rating and attempts need to be made to obtain the evidence.  

Prior to the examinations, all updated treatment records from VA, and any other private facilities where the Veteran received treatment for his psychiatric disability must be obtained for association with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record all outstanding records of PTSD evaluation and treatment the Veteran has received.  He should be asked to provide identifying information regarding all private evaluations and treatment he received for his PTSD disability and to submit authorizations for VA to secure complete clinical records of the evaluations and treatment from each private provider identified (any not already in the record).  

2.  Obtain any updated VA treatment records from January 2009 to the present.

3.  After completing the development requested in items 1 and 2, arrange for the Veteran to be scheduled for a psychiatric examination to determine the current severity of his service-connected PTSD.  The Veteran's claims file must be made available to the examiner.  The examiner should provide accurate and fully descriptive assessments of all psychiatric symptoms, and should comment upon the frequency, duration, and severity of the Veteran's PTSD symptoms, and their impact on his daily activity, social, and occupational functioning.  All opinions must include rationale. 

4.  Thereafter, review the record and readjudicate the claim seeking a higher initial rating for PTSD.  If the claim remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


